Title: Council of General Officers, 30 October 1777
From: Council of General Officers
To: 



[c.30 October 1777]

At a Council of Genl Officers held at  the  day of  1777.
Present His Excellency Genl Washington[.] Members. Major Genl Sullivan[,] Greene[,] Stephen[,] Fayette[,] McDougal[.] Brigadrs Maxwell[,] Smallwood[,] Knox[,] Muhlenburg[,] Weedon[,] Woodford[,] Scot[,] Huntington[,] Conway[,] Irvine.
The Commissaries should be directed to take All the Liquors in the hands of the Sutlers at a reasonable price, if they can agree—and if they cannot, the Sutlers are to carry them away. No Sutler should be allowed to continue in the Army longer than the 5th day of November.
To releive our prisoners, the Genl may inform Lt Colo. Frazer in Answer to his Letter, that he is willing to go into a general exchange upon the principles insisted on in his Letters to Genl Howe upon the subject; And if that is not acceeded to that an Exchange may take place of All Officers. If this cannot be effected—that they may be released on parole.
No Captain or Subaltern should be allowed to keep a Horse, and if they are found in possession of Any after the  day of November, they should be seized for public use by the Quarter Master General or some of his Deputies. Captains of Artillery having the command of Two Feild peices, or Captains having the command of Regiments, which have no Feild Officers, are not to be comprehended under this

Rule, it being found from experience, that Horses in such instances are necessary.
